DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent December 21, 2018, claim(s) 1–15 are pending in this application; of these claims 1 and 10 are in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
	The drawings are objected to because element S310 of Figure 3 includes a typographical error.  The Figure indicates a “quantitative text” instead of a “quantitative test” as in the Applicant’s Specification on page 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Specification
The disclosure is objected to because of the following informalities:
Page 10 line 6 indicates the acronym NSA; however, Applicant may have intended NAS.  
Page 19 line 11 includes a typographical error in the word “seqeuncing” which applicant may have intended to be “sequencing.”
Appropriate correction is required.

Information Disclosure Statement
	The Information Disclosure Statement(s) filed September 18, 2020 is/are acknowledged and some of the references contained therein have been considered by the Examiner with the exception of the untranslated non-patent literature reference.  The information disclosure statement filed September 18, 2020 fails to fully comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a communication module configured to communicate…” in claim 10.
“a controller configured to monitor…” in claim 10.
“a storage unit configured to encrypt…” in claim 10.
“an authentication module configured to perform authentication…” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–15 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  As to the independent claims, the claim(s) recite(s) performing analysis, which is a mental process. This judicial exception is not integrated into a practical application because the additional element of monitoring genomic information is necessary pre-solution activity for performing analysis in the field of bioinformatics.  The additional element of encryption and storing, although not abstract, is a step that is not followed by any other steps that utilize the encrypted or stored information.  Hence, the additional encryption and storage is insignificant post-solution activity.  The combination of additional elements is insignificant extra-solution activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because encryption of genomic information is well-understood, routine, and conventional.  For evidence, see US 2017/0262579 A1 (involving secure transmission of genomic data; US 2015/0236849 A1 (involving encryption to preserve privacy during communications of genomic information); US 2017/0242961 A1 (involving encrypted cloud-based storage); and US 2017/0235971 A1 (involving genomic security).  Furthermore, many of these references fall under the Cooperative Patent Classification (CPC) symbol G16B50/40, which involves “Encryption of genetic data.”  Hence, encryption of genetic data, along with routine storage and monitoring of data, is well-understood routine and conventional based on these references.
Claim 2, 3, 4, 11, and 12 are rejected as merely limiting the encryption steps and the conventional users of an encryption system, and is subject to the same analysis as the independent claims.  Claims 5, 8, and 13 merely limit the type of information in the pre-solution activity; claims 6 and 15 merely limit the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1–3, 6–8, and 10–15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0242961 A1 (“Shukla”).
	As to claim 1, Shukla teaches a gene analysis service method performed by a processor (Shukla Para [0058]: a genomic computation appliance using cloud-based genome storage), the gene analysis service method comprising:
monitoring generation of information on a genome corresponding to an individual (Shukla Para [0064]: monitoring Bob’s genomic information from genomic profiles and confirming them using analysis of biological samples);
encrypting and storing the generated information on the genome (Shukla Para [0060]: encrypting and storing Bob’s genomic information); and
(Shukla Para [0068]: performing genomic computation based on the genomic information and confirmatory phenotypic information described in Para [0064]).

As to claim 2, Shukla teaches the gene analysis service method of claim 1, further comprising authenticating at least one of one or more owners who provide genomes, one or more users who use information on the genomes of the owners, and one or more managers who manage a platform through a token method (Shukla Para [0117]: authenticating users of a genome-on-a-stick architecture using tokens for security).

As to claim 3, Shukla teaches the gene analysis service method of claim 2, further comprising, when the users or the managers inquire about or use information on a genome of a particular owner, receiving consent from the particular owner (Shukla Para [0099]: consent privacy-preserving data mining during requests for information about a user’s genome for research use).

As to claim 6, Shukla teaches the gene analysis service method of claim 1, wherein the storing of the generated information comprises encrypting and storing partial information (Shukla Para [0060]: encrypting and storing Bob’s genomic information) generated by encrypting at least one piece of DNA sequence information which represents a genome-wide region (Shukla Para [0097]: storing information using the privacy-preserving system for Y-chromosomal DNA), gender maker information (Shukla Para [0097]: Y-chromosome gender making information), personal identification information (Shukla Para [0097]: gender information is personal identification information), and DNA sequence information related to getting insurance (Shukla Para [0097]: gender information affects insurance rates), and whole personal DNA sequence information together (Shukla Para [0060]: encrypting and storing Bob’s genomic information).

(Shukla Para [0079]: predicting a risk index), based on phenotypic information including at least one piece of information on a lifestyle (this element is claimed in the alternative and does not need to be mapped), information on a disease history (Shukla Para [0079]: risk index based on average age of disease manifestation), and clinic information (Shukla Para [0079]: risk index based on clinical information), and the information on the genome (Shukla Para [0079]: risk index based on genomic features).

As to claim 8, Shukla teaches the gene analysis service method of claim 7, further comprising providing at least one piece of information on meals (this element is claimed in the alternative and does not need to be mapped), information on exercise (this element is claimed in the alternative and does not need to be mapped), information on health (Shukla Para [0079]: information on health risk of a high-mortality disease), and information on sleep to the individual in a personalized manner (this element is claimed in the alternative and does not need to be mapped), based on the predicted personal disease risk (Shukla Para [0079]: information on health risk of a high-mortality disease predicted based on genomic factors).

As to claim 10, Shukla teaches a cloud-based gene analysis service platform (Shukla Para [0058]: a genomic computation appliance using cloud-based genome storage) comprising:
a communication module configured to communicate with a terminal connected to a laboratory (Shukla Para [0060]: encrypting and storing Bob’s genomic information);
a controller configured to monitor generation of information on a genome corresponding to an individual through the communication module (Shukla Para [0064]: monitoring Bob’s genomic information from genomic profiles and confirming them using analysis of biological samples); and
a storage unit configured to encrypt and store the generated information on the genome (Shukla Para [0065]: storing the omics information after encryption in Para [0069]),
(Shukla Para [0068]: performing genomic computation based on the genomic information and confirmatory phenotypic information described in Para [0064]).

As to claim 11, Shukla teaches the cloud-based gene analysis service platform of claim 10, further comprising an authentication module configured to perform authentication in a token method, wherein the controller is configured to authenticate at least one of one or more owners who provide genomes, one or more users who use information on the genomes of the owners, and one or more managers who manage the platform through the authentication module (Shukla Para [0117]: authenticating users of a genome-on-a-stick architecture using tokens for security).

As to claim 12, Shukla teaches the cloud-based gene analysis service platform of claim 11, wherein, when the users or the managers inquire about or use information on a genome of a particular owner, the controller is configured to receive consent from the particular owner through the communication module (Shukla Para [0099]: consent privacy-preserving data mining during requests for information about a user’s genome for research use).

As to claim 13, Shukla teaches the cloud-based gene analysis service platform of claim 10, further comprising a storage unit configured to store data, wherein the controller is configured to encrypt partial information (Shukla Para [0060]: encrypting and storing Bob’s genomic information) generated by encrypting at least one piece of DNA sequence information which represents a genome-wide region (Shukla Para [0097]: storing information using the privacy-preserving system for Y-chromosomal DNA), gender maker information (Shukla Para [0097]: Y-chromosome gender making information), personal identification information (Shukla Para [0097]: gender information is personal identification information), and DNA sequence information related to getting insurance (Shukla Para [0097]: gender information affects insurance rates), and whole personal DNA sequence information (Shukla Para [0060]: encrypting and storing Bob’s genomic information).

As to claim 14, Shukla teaches the cloud-based gene analysis service platform of claim 10, further comprising an analysis module configured to analyze gene information (Shukla Para [0079]: predicting a risk index based on gene information), wherein the controller is configured to control the analysis module to predict personal disease risk (Shukla Para [0079]: predicting a risk index), based on phenotypic information including at least one piece of information on a lifestyle (this element is claimed in the alternative and does not need to be mapped), information on a disease history (Shukla Para [0079]: risk index based on average age of disease manifestation), and clinic information (Shukla Para [0079]: risk index based on clinical information), and the information on the genome (Shukla Para [0079]: risk index based on genomic features).

As to claim 15, Shukla teaches the cloud-based gene analysis service platform of claim 14, wherein the controller is configured to provide at least one piece of information on meals (this element is claimed in the alternative and does not need to be mapped), information on exercise (this element is claimed in the alternative and does not need to be mapped), information on health (Shukla Para [0079]: information on health risk of a high-mortality disease), and information on sleep to the individual in a personalized manner (this element is claimed in the alternative and does not need to be mapped), based on the predicted personal disease risk (Shukla Para [0079]: information on health risk of a high-mortality disease predicted based on genomic factors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4–5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0242961 A1 (“Shukla”) in view of US 20170235971 A1 (“Kline”).

As to claim 4, Shukla teaches the gene analysis service method of claim 1, but does not teach wherein the monitoring of the generation comprises monitoring a first step of extracting DNA from a genome provided from an owner, a second step of checking DNA concentration, and a third step of generating human mutant information through a gene experiment, the gene analysis service method further comprising decrypting, with a private key, human mutant information encrypted with a public key.
However, Shukla does not teach:
Nevertheless Kline teaches wherein the monitoring of the generation comprises monitoring a first step of extracting DNA from a genome provided from an owner (Kline Para [0028]: collecting samples from an owner of genomic information), a second step of checking DNA concentration (Kline Para [0028]: blood sensors when sequencing DNA), and a third step of generating human mutant information through a gene experiment (Kline Para [0028]: sequencing DNA), the gene analysis service method further comprising decrypting, with a private key, human mutant information encrypted with a public key (Kline Para [0006]: encrypting and decrypting genomic information).
Shukla and Kline are in the same field of genomic security.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shukla to include the teachings of Kline because DNA analysis lets a sequencer (See Kline Figure 2 and Para [0028]).

	
As to claim 5, Shukla in view of Kline teaches the gene analysis service method of claim 4, wherein the human mutant information includes at least one piece of Single Nucleotide Polymorphism (SNP) information, Short Indel information, and copy number variation information (Shukla Para [0107]: human mutant information including SNPs, Indels, and in Para [0078], copy number variation).

As to claim 9, Shukla teaches the gene analysis service method of claim 7, but does not teach wherein the predicting of the personal disease risk comprises: configuring the phenotypic information and the information on the genome in an input matrix and extracting features through a plurality of layers; and expressing the personal disease risk in a binary number, based on a full connection scheme of the extracted features.
Nevertheless Kline teaches wherein the predicting of the personal disease risk comprises: configuring the phenotypic information and the information on the genome in an input matrix and extracting features through a plurality of layers (Kline Para [0053]: applying machine learning artificial intelligence involving training data); and expressing the personal disease risk in a binary number, based on a full connection scheme of the extracted feature (Kline Para [0053]: artificial intelligence predictions based on extracted pattern recognition features).
Shukla and Kline are in the same field of genomic security.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shukla to include the teachings of Kline because machine learning involves more than genomic features, including combinations with other data sources (See Kline Para [0053]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190005210 A1: Pertinent because of the element of personalized consent management.  Less discussion of encryption keys.
US 20170262579 A1: Secure transmission of genomic data
US 20150236849 A1:  Involves encryption to preserve privacy during communications of genomic information.
See also:
van Veen EB. Observational health research in Europe: understanding the General Data Protection Regulation and underlying debate. European Journal of Cancer. 2018 Nov 1;104:70-80.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        January 25, 2022